Citation Nr: 1041041	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disorder 
currently identified as degenerative joint disease, status post 
arthroscopic meniscus surgery. 

2.  Entitlement to service connection for right knee disorder 
currently identified as degenerative joint disease, status post 
arthroscopic meniscus surgery.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1974 to January 1979.  He served in the United States Navy 
Reserves from January 1979 to September 1981.  He served in the 
United States Coast Guard Reserves from August 1983 to August 
2003, with periods of federal active duty from September 2001 to 
October 2001 and from January 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which denied service connection for disorders 
of the knees.
 
In March 2009, the Board remanded this matter for additional 
development.  Pursuant to the remand directives, the Appeals 
Management Center (AMC) sought to obtain the Veteran's 
outstanding service treatment records from his period of service 
in the United States Coast Guard Reserves, but was ultimately 
unsuccessful.  An August 2009 memorandum to the file provides a 
detailed account of VA extensive attempts to locating these 
records.  The Veteran was subsequently notified of VA's inability 
to locate all of his service treatment records.  Since the record 
reflects substantial compliance with the Board's March 2009 
remand directives, no further action is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

New, unadjudicated claims

A September 2009 statement in support of the claims, with a copy 
of a June 2003 report of medical examination, reflects the 
Veteran's desire to submit a claim for entitlement to service 
connection for left hip disorder.   This issue has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Viewed in the light most favorable to the Veteran, the 
evidence of record is at least in equipoise as to whether his 
current left knee disorder is related to his last period of 
active military service.  

2.  Viewed in the light most favorable to the Veteran, the 
evidence of record is at least in equipoise on whether his 
current right knee disorder is related to his last period of 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
knee disorder, currently identified as degenerative joint 
disease, status post arthroscopic meniscus surgery, have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for right 
knee disorder, currently identified as degenerative joint 
disease, status post arthroscopic meniscus surgery, have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Here, in view of the Boards favorable decision to grant service 
connection for left and right knee disorders, any further 
discussion as to any lapses in duties to assist and notify, or 
regarding whether the Veteran was prejudiced by any such lapses, 
would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that service connection for 
bilateral knee disorder is warranted.  The record shows that the 
Veteran has a current diagnosis of degenerative joint disease, 
status post arthroscopic meniscus surgery, bilaterally.  See the 
report of a September 2008 VA orthopedic examination.  The 
Veteran contends that his current bilateral knee disorder was 
caused by extensive running he was required to do in order to 
maintain physical fitness standards for service in the Coast 
Guard Reserves.  The Veteran denies any direct trauma or injury 
to his knees during service, and he reports that he first began 
to experience bilateral knee pain in 2002.    

The remaining question is whether the medical evidence supports, 
or is at least in equipoise as to the Veteran's assertions that 
his current disability involving the left and right knees is due 
to or aggravated by service.  As discussed below, the Board finds 
that when the evidence is viewed in a light most favorable to the 
Veteran, the evidence is at least in equipoise as to such a 
finding.

The Veteran's last period of active duty service was from January 
2003 to August 2003.  The first medical evidence documenting any 
knee problems comes less than a year after his separation from 
his last period of service.  A May 2004 private treatment record 
indicates the Veteran presented with complaints of chronic 
bilateral knee stiffness and pain.  A subsequent September 2004 
private treatment record shows the Veteran continued to complain 
of bilateral knee pain.  The report of an October 2004 MRI test 
revealed meniscus tears in both knees.  The Veteran subsequently 
underwent arthroscopic surgery to repair the meniscus tears in 
both knees.  Additional VA and private treatment records continue 
to show that the Veteran has been treated for complaints of 
bilateral knee pain.  

The record also contains three medical statements that directly 
concern the issue of the likely etiology of the Veteran's current 
bilateral knee disorder.  Two private medical statements provide 
medical evidence in favor of the Veteran's claims, and the 
opinion contained in the VA examination report is against his 
claims.

The first private medical statement comes from Dr. D. in a 
November 2004 correspondence to another medical provider.   In 
the letter, Dr. D. noted that "[w]hile in the Navy, he (the 
Veteran) did a lot of running at 15-20 miles a week associated 
with significant physical activity."   He further reported that 
the Veteran "developed bilateral knee pain over the last several 
years."  As to the etiology of the knee problems, Dr. D. stated: 
"Within a degree of medical probability, the present findings 
noted on MRI [bilateral meniscus tears] are likely directly 
related to his activity of 28 years in the Coast Guard."  

The next private medical statement addressing the issue of the 
likely etiology of the knee problems comes from Dr. M. K. L., and 
it is contained in a March 2006 correspondence.  He stated the 
following:  

Based upon [the Veteran's] physical examination 
as well as review of his medical records, it is 
my medical opinion that he does have significant 
permanent functional impairment of both his 
knees.  Even though there is no documented 
history of any specific or severe knee injuries 
during his involvement in the Coast Guard, it is 
my medical opinion that his diagnoses are 
causally related to the type of activities that 
he performed during 28 years of activity in the 
Coast Guard.  
While the doctors' statements do not reflect a complete 
understanding of a distinction between active duty service and 
other reserve service, they do relate the knee problems to the 
Veteran's reported knee stress - activity involved in military 
service.

In September 2008, the Veteran was provided with a VA orthopedic 
examination.  In the examination report, the examiner noted the 
Veteran's medical history pertaining to his knee problems.  The 
examiner noted that the Veteran began complaining of pain on a 
daily basis in both knees starting in 2002.  No injury was 
reported.  It was noted that the Veteran underwent right knee 
meniscus surgery in 2004 and left knee meniscus surgery in 2005.  
X-ray evidence revealed mild degenerative joint disease in both 
knees.  The Diagnosis was degenerative joint disease both knees 
status post arthroscopic meniscal surgery.  In direct response to 
the question on whether it is at least as likely as not that the 
current knee disorders are related to Veteran's periods of active 
service from 1974 to 1979 or active duty from September 2001 
until October 2001 and from January 2003 until August 2003, the 
VA examiner provided a negative answer.  The VA examiner stated:

There is no record of any injury to the knees 
during the service.  Hence, the bilateral 
meniscus operations and degenerative joint 
disease are not related to the service.  This 
opinion is based upon a detailed review of the 
medical records and a review of reference text 
books and the medical literature.  

The Board notes that while the VA doctor based his opinion on the 
fact that there is no record of any knee injury during service, 
it must be reiterated that all of the Veteran's service treatment 
records have not been found.  Additionally, the VA doctor did not 
discuss what incident or activity other than that involved in 
active duty service might have caused the knee problems which 
were first documented rather soon after the Veteran's last period 
of active duty.  

Based on a review of the record, the Board finds that the 
evidence is in equipoise as to whether the Veteran's knee 
disorders are due to or aggravated by service. 
Here, the record contains conflicting opinions regarding the 
etiology of the Veteran's bilateral knee disorder.  Both private 
physicians attribute the Veteran's current bilateral knee 
disorder to physical activities performed during his periods of 
service, including his last period of service in 2003.  In 
contrast, the September 2008 VA examiner stated that the 
Veteran's current bilateral knee disorder was not related to his 
service, because there was no medical evidence of knee problems 
during any period of his active military service.  

The Board finds that while each of the medical nexus opinions is 
supported by some reasoned analysis of medical facts, each of 
them also contains some flaws or lapses in full or accurate 
discussion of factors involved in discerning the precise 
etiology.  The medical opinion against the claims does not 
outweigh those that favor them.

Additionally, the Board finds that the Veteran has credibly 
reported that his daily bilateral knee pain began and was 
exacerbated around the time when he was re-activated to active 
duty for seven months.  During this period of active duty, he was 
presumably required to perform physical activities that would 
have an impact on his knees.  The Veteran has further reported 
that he continued to experience bilateral knee pain since 
service.   The Veteran is competent to provide lay testimony 
about the onset and continuity of symptoms, such as knee pain.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board places great weight on the fact that the first 
documented treatment for knee complaints is shown within a year 
of separation from his last period of active duty.  Moreover, 
within two years after his discharge from his last period of 
service, the Veteran required surgery on both his knees in order 
to repair cartilage damage.  

After careful review of the record, giving considerable weight to 
the Veteran's credible statements, and in light of the medical 
evidence of knee problems within a year after separation and 
diagnostic evidence showing bilateral mensical tears within 
fourteen months after separation from service, the Board finds 
the evidence for and against the claim to be in at least 
approximate balance. Under such circumstances, resolution of all 
reasonable doubt shall be in the Veteran's favor.  Accordingly, 
service connection for bilateral knee disorder is warranted.  


ORDER

Entitlement to service connection for left knee disorder 
currently identified as degenerative joint disease, status post 
arthroscopic meniscus surgery, is granted. 

Entitlement to service connection for right knee disorder 
currently identified as degenerative joint disease, status post 
arthroscopic meniscus surgery, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


